DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,716,960 to Tamezane et al.
Tamezane et al. disclose a security locking system (10), comprising: a cylinder (22) provided with a set of pistons (66) that are configured to be positioned by elastic means (72) on an impression formed in an edge (58, 60) of a control key (12) perpendicularly to a direction in which the key is introduced into the cylinder, the set of pistons being configured to take up two positions a position retracted into the cylinder when the key is introduced into a latter and an extended position when the key is withdrawn therefrom, wherein the cylinder is made up of a locking block (44) of a shape that is configured to be received in a receiving block (14), and 
	Tamezane et al. also disclose the locking block comprises means for maintaining (108) that are able to block it in the receiving block when the pistons are in the retracted position, such that the pistons move to the outer position during the extraction of the key from the locking block (figures 1A, 2B, 3A, 4A and 5B), as in claim 2, wherein the means for maintaining comprises a blade spring (112) whose one end is fixed on the receiving block and the other end comprises a hook (116) adapted to cooperate with a notch (102) of the locking block to maintain the latter with the receiving block, as in claim 6, and the key is provided with means adapted, by a slight rotation, to release the locking block from the means for maintaining (column 13, line 57-column 14, line 17), as in claim 7, as well as the key is provided with a pin (peaks adjacent to notches PE1 to PE5) adapted, during said slight rotation, to push the hook (in association with movement of the pistons) so as to release the locking block, as in claim 8.  
	Tamezane et al. further disclose the receiving block is of parallelepiped shape (figures 1A, 2A and 2C), as in claim 3, and the locking block comprises a guide and a control block (28 and 42) comprising an inlet duct (48) of the key of which at least one of the side walls is of a complementary shape (figure 1A) at least one of lateral flanks (figure 6) of the key, as in claim 4,  wherein a length of the intake duct is at least equal to half the height of the at least one of the lateral flanks (as best shown in figures 2A and 2C), as in claim 5.  
	Tamezane et al. additionally disclose the locking means are constituted by the locking block itself (figure 1A), as in claim 10, as well as at least one of a plurality of lateral faces of the locking block has a specific shape profile (100x), and an inner face of the receiving block has a profile (101x) of complementary shape (as best shown in figures 2A-2C), as in claim 13.  

	Tamezane et al. also disclose a method, comprising: providing a security locking system (10), the security locking system comprising: a cylinder (22) provided with a set of pistons (66) that are configured to be positioned by elastic means (72) on an impression formed in an edge (58, 60) of a control key (12) perpendicularly to a direction in which the key is introduced into the cylinder, the set of pistons being configured to take up two positions: a position retracted into the cylinder when the key is introduced into a latter and an extended position when the key is withdrawn therefrom, wherein the cylinder is made up of a locking block (22) of a shape that is configured to be received in a receiving block (14), and locking means (92) which are activated when the locking block is introduced into the receiving block, as in claim 14.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamezane et al., as applied above, in view of U.S. Patent Number 6,314,775 to Schwab.
.

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamezane et al., as applied above.
Tamezane et al. discloses the invention substantially as claimed.  However, Tamezane et al. does not disclose the use of the locking system.  It is common knowledge in the prior art to incorporate a locking system as claimed in various applications, including but not limited to a padlock,, as in claim 11, or a computer, as in claim 12, in the same field of endeavor for the purpose of having a small locking assembly that reduces the risk of deformation of the key.  It would have been obvious to one having ordinary skill in the art at the time the invention was .

Response to Arguments
Applicant's arguments filed August 10, 2021 have been fully considered but they are not persuasive.  Applicants appears to be arguing a different interpretation of the prior art than what was proclaimed in the rejection set forth in the previous office action, such as changing the claim elements and terms both set forth by the examiner as well as instances of the claim language.  Accordingly, it is unclear how to respond to the arguments as they do not relate to the rejections in the Office Action mailed May 10, 2021.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., they cannot be extracted from the outside of the case member) are not recited in the rejected claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to Applicant's argument that Tamezane et al. includes additional structure not required by Applicant's invention, it must be noted that Tamezane et al. discloses the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The applicant has alluded that Tamezane et al. does not disclose the claimed subject matter, but has not identified out how the claims distinguish over the examiner’s rejection utilizing the aforementioned reference.
Responding to the argument in claim 9 that the key does not slide in the key head, the examiner respectfully states that the claims recite “wherein the key is provided with a head inside which is mounted a slide, a portion protruding from the head on its front,” where it is taken that the slide within the head of the key permits for the shank to slide within the head and allowing a portion of the shank to extend from the head.
Regarding the remarks directed to the rejection of claims 11 and 12, the examiner states that the applicant did not provide argument as to how the structure of Tamezane et al. could not be utilized within a padlock, thus the applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
October 1, 2021